Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the status indicator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 7-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanella (US 7,419,072 B1).
             
                With respect to independent Claim 1, Vanella disclose(s): An apparatus for communicating the status of a consumable (Fig. 7) comprising: a tubular housing with a channel (116 in Fig. 7), wherein the channel comprises a proximal section and a distal section (proximal and distal sections of 116 in Fig. 7) separated by an internal flange (25 in Fig. 7); a power module assembly comprising: a coaster coupled on the proximal section of the tubular housing (120 in Fig. 7), a top cover (115A in Fig. 7), and a bottom cover coupled to the distal section of the tubular housing (115 in Fig. 7); a sensor coupled to the coaster for determining a level of beverage in a beverage container (26 in Fig. 7); and electronic circuitry for controlling a status indicator (column 4, lines 6-10 and 122 in Fig. 7), wherein the sensor is in electrical communication with the electronic circuitry (column 4, lines 6-10); wherein the status indicator is operably coupled to the sensor (column 4, lines 6-10 and 122 in Fig. 7); and wherein the status indicator is covered by a lampshade (lampshade on 122 in Fig. 7).

With respect to Claim 2, Vanella teach(es) the apparatus of independent Claim 1. Vanella further disclose(s): wherein the sensor is a spring-loaded switch on the coaster that is configured to trigger and enable the status indicator based on a predetermined weight of the beverage container (26 in Fig. 7).

With respect to Claim 3, Vanella teach(es) the apparatus of independent Claim 1. Vanella further disclose(s): wherein the status indicator is light emitting diode light source on the coaster (122 in Fig. 7).

With respect to Claim 4, Vanella teach(es) the apparatus of independent Claim 1. Vanella further disclose(s): wherein the electronic circuitry is housed in a chamber that is coupled to the bottom cover  (column 4, lines 6-10).

With respect to Claim 5, Vanella teach(es) the apparatus of independent Claim 1. Vanella further disclose(s): wherein the bottom cover comprises one or more batteries (Fig. 3).

                With respect to independent Claim 7, Vanella disclose(s): A method of communicating the status of a consumable from an apparatus (Fig. 7) including: a tubular housing with a channel (116 in Fig. 7), wherein the channel comprises a proximal section and a distal section (proximal and distal sections of 116 in Fig. 7) separated by an internal flange (25 in Fig. 7), a power module assembly comprising a coaster coupled on the proximal section of the tubular housing (120 in Fig. 7), a top cover (115A in Fig. 7), and a bottom cover coupled to the distal section of the tubular housing (115 in Fig. 7), a sensor coupled to the coaster for determining a level of beverage in a beverage container (26 in Fig. 7), and electronic circuitry for controlling a status indicator (column 4, lines 6-10 and 122 in Fig. 7), wherein the status indicator is controlled, comprising the steps of: adjusting a light source (column 4, lines 6-10 and 122 in Fig. 7); supplying power, by a battery (124 in Fig. 7); and controlling, by the electronic circuitry operably in electrical communication with the status indicator, wherein the status indicator is operably coupled to the sensor (column 4, lines 6-10 and 122 in Fig. 7).

	With respect to Claim 8, Vanella teach(es) the apparatus of independent Claim 7. Vanella further disclose(s): wherein the sensor is a spring-loaded switch on the coaster that is configured to trigger and enable the status indicator based on a predetermined weight of the beverage container (26 in Fig. 7).
With respect to Claim 9, Vanella teach(es) the apparatus of independent Claim 7. Vanella further disclose(s): wherein the status indicator is light emitting diode light source on the coaster (122 in Fig. 7).

With respect to Claim 10, Vanella teach(es) the apparatus of independent Claim 7. Vanella further disclose(s): wherein the electronic circuitry is housed in a chamber that is coupled to the bottom cover  (column 4, lines 6-10).

With respect to Claim 11, Vanella teach(es) the apparatus of independent Claim 7. Vanella further disclose(s): wherein the bottom cover comprises one or more batteries (Fig. 3).

With respect to Claim 13, Vanella teach(es) the apparatus of independent Claim 7. Vanella further disclose(s): wherein the status indicator is covered by a lampshade (lampshade on 122 in Fig. 7).


                With respect to independent Claim 14, Vanella disclose(s): An apparatus for communicating the status of a consumable (Fig. 7) comprising: a coaster (120 in Fig. 7) for a beverage container (11 in Fig. 1); a power module assembly coupled to the coaster (Fig. 7), wherein the power module assembly comprises: a top cover (115A in Fig. 7), and a bottom cover (115 in Fig. 7); a sensor coupled to the coaster for determining a status of beverage in the beverage container (26 in Fig. 7); wherein the sensor is in electrical communication with the electronic circuitry (column 4, lines 6-10); wherein the status indicator is operably coupled to the sensor (column 4, lines 6-10 and 122 in Fig. 7); wherein the status indicator is located between the bottom cover and the top cover (Fig. 7).

With respect to Claim 15, Vanella teach(es) the apparatus of independent Claim 14. Vanella further disclose(s): wherein the status of beverage is when the beverage container is below a predetermined level (Fig. 7 and column 2, lines 18-25).

With respect to Claim 16, Vanella teach(es) the apparatus of independent Claim 14. Vanella further disclose(s): wherein the predetermined level is when the beverage container is about empty (Fig. 7 and column 2 , lines 18-25).

With respect to Claim 17, Vanella teach(es) the apparatus of independent Claim 14. Vanella further disclose(s): wherein the status indicator is one or more light emitting diodes (122 in Fig. 7).

With respect to Claim 19, Vanella teach(es) the apparatus of independent Claim 14. Vanella further disclose(s): wherein the coaster is coupled to a housing (116 in Fig. 7).

With respect to Claim 20, Vanella teach(es) the apparatus of independent Claim 14. Vanella further disclose(s): wherein the status indicator is covered by a lampshade (lampshade on 122 in Fig. 7).

               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanella in view of Bentkovski (US 10,647,484 B2).  

               Regarding Claims 6, 12 and 18, Vanella disclose(s) the apparatus of independent Claim 1.
Vanella  fail(s) to disclose: wherein the status indicator is a signal configured to be wirelessly communicated to a smart device.
However, Bentkovski teach(es) an apparatus and associated method (Fig. 2) including: wherein the status indicator is a signal configured to be wirelessly communicated to a smart device (Fig. 2 and column 5, lines 18-22).  Utilizing a wireless communicator increases accessibility to the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vanella, with the teachings of Bentkovski, for the purpose of increasing accessibility to the apparatus.
              
            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to apparatuses communicating status of consumable: Sansous (US 2,745,947); Abukar (US 10,638,864 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
16 November 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855